Citation Nr: 0330631	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to increased Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1311 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 8 years prior to death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1946, and from September 1950 to July 1958.  He died in 
November 1984.  The appellant is the veteran's surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  The decision denied entitlement to 
increased DIC under 38 U.S.C.A. § 1311.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994, at the age of 62 
years.

2.  During his lifetime, the veteran established service 
connection for varicose veins, rated as 30 percent disabling 
effective from June 21, 1960; bullous emphysema, rated as 30 
percent disabling effective from June 21, 1960; a bilateral 
inguinal hernia repair, recurrent on the right, rated as 10 
percent disabling effective from October 7, 1965; and 
hemorrhoids, rated as 10 percent disabling effective from 
December 16, 1965.  A combined rating of 60 percent had been 
in effect since October 7, 1965.

3.  The appellant has submitted a claim for benefits under 
38 U.S.C.A. § 1311 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 
8 years prior to death.

4.  The appellant has not alleged clear and unmistakable 
error in any prior decision pertaining to the ratings for 
the veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to increased DIC under 
38 U.S.C.A. § 1311 based on entitlement to a total 
disability rating for a continuous period of at least 8 
years prior to death are not met.  38 U.S.C.A. § 1311 (West 
2002); 38 C.F.R. § 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to increased DIC based on hypothetical 
entitlement of the veteran to a total disability rating for 
a continuous period of at least 10 years prior to death.  
She asserts that he was disabled and unable to work since 
1975, and that he should have had a 100 percent rating for 
at least eight years prior to his death.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  As will be explained more fully below, the 
development of evidence in a case such as this is very 
limited as the claim for hypothetical entitlement is to be 
evaluated based on the evidence which is of record at the 
time of the veteran's death, or evidence of which the VA had 
control as of the date of death.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the 
VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the claimant in this case.  Further development and 
further expending of the VA's resources are not warranted.  
Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During his lifetime, the veteran established service 
connection for varicose veins, rated as 30 percent disabling 
effective from June 21, 1960; bullous emphysema, rated as 30 
percent disabling effective from  June 21, 1960; a bilateral 
inguinal hernia repair, recurrent on the right, rated as 10 
percent disabling effective from October 7, 1965; and 
hemorrhoids, rated as 10 percent disabling effective from 
December 16, 1965.  The RO denied entitlement to a total 
rating based on individual unemployability due to a service-
connected disability in a decision of June 1985.

The veteran died on November [redacted], 1984, at the age of 62 
years.  The cause of death was listed as oat cell lung 
cancer.  In a decision of September 1996, the Board granted 
service connection for the cause of the veteran's death 
based on medical evidence which showed that the service-
connected emphysema may have contributed to the development 
of the oat cell cancer which caused the veteran's death.  As 
a result, the appellant established entitlement to DIC.  

In January 2001, the appellant submitted a statement in 
support of claim in which she requested additional DIC based 
on a contention that the veteran had been 100 percent 
disabled for 8 years prior to his death.  The RO 
subsequently denied the claim on that basis that the veteran 
had never been rated as 100 percent disabling during his 
lifetime.  The appellant has perfected an appeal of that 
decision.  

Under 38 U.S.C.A. § 1311(a)(2), the rate of dependency and 
indemnity compensation paid to a surviving spouse may be 
increased in the case of a veteran who at the time of death 
was in receipt or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for 
purposes of the preceding sentence, only periods in which 
the veteran was married to the surviving spouse shall be 
considered.

The Board notes that a regulation pertaining to claims for 
increased DIC under 38 U.S.C.A. § 1311 was revised during the 
course of this appeal.  In a document published in the 
Federal Register on December 21, 2001 (66 FR 65861), VA 
proposed to amend the Board's practice rule concerning claims 
for death benefits by survivors of veterans.  The Board's 
rule stated that, with certain exceptions, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  The VA proposed to add an exception to 
clarify that this rule does not apply to claims for 
``enhanced'' DIC under 38 U.S.C. 1311(a)(2).  This amendment 
is necessary to comply with the order of the United States 
Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA).  In 
the case, the court noted that Sec. 20.1106 was apparently 
inconsistent with another VA regulation, 38 CFR 3.22.  The 
Court ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  In the NOVA decision, 
the Federal Circuit concluded that 38 CFR 3.22 and 38 CFR 
20.1106 stated apparently inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. 1318(b) 
and 38 U.S.C. 1311(a)(2), respectively.  Both statutes 
authorize payment of certain DIC benefits to survivors of 
veterans who were, at the time of death ``entitled to 
receive'' disability compensation for a service-connected 
disability that was rated totally disabling for a specified 
number of years immediately preceding death.  The court 
concluded that Sec. 3.22 interprets 38 U.S.C. 1318(b) as 
providing that the question of whether the veteran was 
``entitled to receive'' such benefits would be governed by VA 
decisions during the veteran's lifetime, except where such 
decisions are found to contain a clear and unmistakable error 
(CUE).  The court concluded that Sec. 20.1106 interprets 38 
U.S.C. 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The court directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Court's directive, the VA concluded that 
the language, context, and legislative history of 38 U.S.C. 
1318(b) and 38 U.S.C. 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases 
where the veteran's entitlement to total disability 
compensation for the specified number of years prior to 
death was established by ratings during the veteran's 
lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify 
that, as with decisions under 38 U.S.C. 1318, decisions 
under 38 U.S.C. 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change is to make VA's position clear that 
entitlement to benefits under either 38 U.S.C. 1318 or 38 
U.S.C. 1311 must be based on the determinations made during 
the veteran's lifetime, or challenges to such decisions on 
the basis of clear and unmistakable error, rather than on de 
novo posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her 
lifetime.  See 67 Fed. Reg. 16317. 

The revision of section 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under section 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.  

In light of this position taken by the Secretary in the 
Supplementary Information that accompanied the rule changes, 
the Board finds that Karnas is not applicable in this 
situation, and that entitlement to section 1311 additional 
DIC benefits cannot be established by way of hypothetical 
entitlement, no matter when the claim was filed. 

The VA's interpretation is confirmed by the recent decision 
by the United States Court of Appeals for the Federal 
Circuit in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II) in which that Court stated that: 

The Department should also continue to process 
claims for survivor benefits that would be 
rejected because they are based on the filing of 
new claims after the veteran's death, since we 
have found that the Department's interpretation of 
the statue as barring such claims is permissible 
and reasonable...

Applying these principles to the present case, the Board 
finds initially that the RO was correct in noting that the 
veteran had never been rated as 100 percent disabling during 
his lifetime.  In addition, the Board notes that there is no 
indication that he would have been rated as 100 percent 
disabled except for clear and unmistakable error in a prior 
decision.  In this regard, the appellant has not alleged any 
clear and unmistakable error in any prior decision.  Rather, 
her claim is based on hypothetical entitlement during his 
lifetime.  She asserts that medical evidence which is of 
record shows that he had been unemployable since 1975.  
Significantly, however, as is discussed above, a claim for 
DIC based on hypothetical entitlement is precluded by the 
terms of the revised version of 38 C.F.R. § 20.1106.  For 
the foregoing reasons, the Board finds that the claim for 
additional DIC under 38 U.S.C.A. § 1311 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 8 years prior to death must be 
denied as a matter of law.




ORDER

Entitlement to additional DIC under 38 U.S.C.A. § 1311 based 
on entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



